Citation Nr: 0814187	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

The veteran's PTSD stems from facilitating the return of dead 
soldiers while performing air cargo duties at Tan Son Nhut 
Air Base (AB) in the Republic of Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).

As addressed more fully below, the veteran alleges non-combat 
stressors.  In such a situation, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that the fact that a veteran, who had noncombat 
military occupational specialty, who was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307 (1997). Corroboration of 
the veteran's personal participation in those events is 
unnecessary.  Pentecost v. Principi, at 128.

In this case, the Board notes that the veteran's VA clinical 
records contain unequivocal diagnoses of PTSD which conform 
to the DSM-IV criteria.  38 C.F.R. § 4.125(a).  These records 
clearly document that one of the stressors supporting the 
PTSD diagnosis is the veteran's report of facilitating the 
return of dead soldiers in body bags at Tan Son Nhut AB for 
return to the continental United States.

Based on the above, the issue presented on appeal concerns 
whether the veteran's non-combat stressor found productive of 
PTSD is corroborated by independent evidence of record.  
Doran, 6 Vet. App. at 288-89.

The veteran's personnel records confirm that he was stationed 
at Tan Son Nhut AB from July 24, 1970 to July 9, 1971.  He 
was assigned to the 8th Aerial Port Squadron (AEPSq) as an 
Air Cargo Specialist.  An Airman Performance Report, covering 
the period from June 1970 to December 1970, rated his 
performance as outstanding in coordinating contracts with 
commercial air carriers which averaged over 300 missions per 
month.  There is no direct evidence, however, that the 
veteran received and loaded body remains.

Nonetheless, the Board has been able to confirm through its 
own research that a mortuary facility was located at Tan Son 
Nhut AB, which was expanded in 1968 to include a 20 table 
facility and Central Identification Laboratory (CIL).  See 
Mortuary Affairs Center (MAC) of the Army Quartermaster 
Museum in Fort Lee, "Memorial Affairs Activities - Republic 
of Vietnam" (March 2000).  

After processing, the recovered remains were shipped by air 
to port of entry mortuaries in Oakland, California, and 
Dover, Delaware.  Id.  Thus, the evidence corroborates the 
veteran's presence at military facility which routinely 
recovered and returned dead soldiers by air cargo.

In addition to the above, the Board also finds the veteran's 
descriptions of witnessing and handling body bags while 
performing air cargo duties as being credible and consistent 
with the circumstances of his service.  Notably, he first 
offhandedly described loading and unloading coffins and body 
bags from transport planes while serving in Vietnam during a 
March 1985 VA psychiatric examination, wherein he was seeking 
an answer as to whether his personality changes and symptoms 
of memory loss were due to Agent Orange exposure.  He 
directly denied combat exposure except for being shot at a 
few times.  There is no indication from this examination 
report that the veteran was fabricating or exaggerating his 
Vietnam experiences.  There is no subsequent information of 
record which impeaches the credibility of the veteran on this 
issue.

Although the veteran has not provided a PTSD questionnaire, 
the Board finds that there is sufficient available evidence 
to corroborate the veteran's claimed stressor of facilitating 
the return of dead soldiers while performing air cargo duties 
at Tan Son Nhut AB.  Resolving reasonable doubt in favor of 
the veteran, the Board finds that the veteran's PTSD stressor 
has been corroborated.  38 U.S.C.A. § 5107(b); Pentecost, 16 
Vet. App. 124 (2002).  The appeal, therefore, is granted.

This decision does not suggest that all of the veteran's 
problems are related to his service or to PTSD caused by 
service.  Post-service stressors are clearly indicated in the 
record.  However, such post-service stressors do not suggest 
that some of the veteran's problem may also be associated 
with PTSD related to service.  The nature and extent of the 
veteran's PTSD related to service is not before the Board at 
this time.            

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

ORDER

Service connection for PTSD is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


